Name: Commission Regulation (EEC) No 2405/83 of 25 August 1983 amending Regulation (EEC) No 1059/83 on storage contracts for table wine, grape must, concentrated grape must and rectified concentrated grape must
 Type: Regulation
 Subject Matter: distributive trades;  foodstuff;  beverages and sugar;  civil law;  agricultural structures and production;  trade policy
 Date Published: nan

 Avis juridique important|31983R2405Commission Regulation (EEC) No 2405/83 of 25 August 1983 amending Regulation (EEC) No 1059/83 on storage contracts for table wine, grape must, concentrated grape must and rectified concentrated grape must Official Journal L 236 , 26/08/1983 P. 0012 - 0012 Finnish special edition: Chapter 3 Volume 16 P. 0202 Spanish special edition: Chapter 03 Volume 28 P. 0198 Swedish special edition: Chapter 3 Volume 16 P. 0202 Portuguese special edition Chapter 03 Volume 28 P. 0198 *****COMMISSION REGULATION (EEC) No 2405/83 of 25 August 1983 amending Regulation (EEC) No 1059/83 on storage contracts for table wine, grape must, concentrated grape must and rectified concentrated grape must THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 1595/83 (2), and in particular Articles 7 (6), 8 (3), 9 (5) and 12a (5) thereof, Whereas at present there is no limit on the number of storage contracts which producers may conclude in respect of the same category of products during the same wine-growing year; whereas in these circumstances abuses may occur; whereas, in order to prevent abuses, provision should be made in Commission Regulation (EEC) No 1059/83 (3) for limiting the number of storage contracts which producers may conclude; Whereas the Management Comittee for Wine has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 Article 5 of Regulation (EEC) No 1059/83 is hereby replaced by the following: 'Article 5 1. In the case of table wines from a single winery which are of the same type or in close economic relationship with each other and for which a common amount of aid is fixed, producers shall not conclude more than: - two long-term contracts and two contracts under Article 12a of Regulation (EEC) No 337/79 in the same wine-growing year, - two short-term contracts every calendar month. In the case of each of the products referred to in Article 12 (c), (d) and (e) for which a common amount of aid is fixed, producers shall not conclude more than two long-term contracts and two short-term contracts in a given wine-growing year. 2. Except in the case of storage contracts concluded pursuant to Article 12a of Regulation (EEC) No 337/79, contracts shall cover a minimum quantity of 50 hectolitres in the case of table wine, 30 hectolitres in the case of grape must and 10 hectolitres in the case of concentrated grape must and rectified concentrated grape must.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1983. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 August 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 54, 5. 3. 1979, p. 1. (2) OJ No L 163, 22. 6. 1983, p. 48. (3) OJ No L 116, 30. 4. 1983, p. 77.